T. M. Burns, J.
(dissenting). The majority holds that "[w]here defendant challenges whether a proper record in acknowledgment of plea bargaining was made under GCR 1963, 785.7(2), which would compel a remand when such procedure is not followed, he must provide us record evidence to believe a plea bargain actually existed”.
In his brief on appeal, defendant assigned reversible error to the trial court’s failure to have the plea bargain affirmatively acknowledged by the defendant, his lawyer and the prosecutor in accordance with GCR 1963, 785.7(2). In his brief defendant cites from the plea transcript:
"The Court: Now, it is my understanding that this plea is the result of plea bargaining with the Prosecutor’s Office * * * ”.
Clearly defendant has provided us record evidence that a plea bargain actually existed. The transcript reveals, in fact, that it was the trial court’s understanding that an agreement had been reached concerning the offense to which defendant would plead guilty and the maximum sentence he would receive. The defendant acknowledged that there was an agreement but the specifics of the bargain were not stated and neither defense counsel nor the prosecutor acknowledged even its existence. The trial court failed to comply with GCR 1963, 785.7(2), now GCR 1963, 785.7(2)(b). Remand is required. Guilty Plea Cases, 395 Mich 96, 127; 235 NW2d 132 (1975).